IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-50297
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE DOMINGUEZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-01-CR-1843-ALL-DB
                       --------------------
                         October 17, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Jose Dominguez (“Dominguez”),

the Federal Public Defender, has moved for leave to withdraw from

this appeal and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Dominguez has received a copy

of counsel’s motion and brief but has not filed a response.       Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50297
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.